DETAILED ACTION
Status of the Claims
	Claims 1-7, 12-15, 23-24, 26-30, 34, 53 and 55-56 are pending in this application. Claims 1-7, 12-15, 23-24 and 26 are withdrawn. Claims 27-30, 34, 53 and 55-56 are under examination.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority from the provisional applications # 62884955 filed on 08/09/2019 and # 62985235 filed on 03/04/2020.
Information Disclosure Statement
The information disclosure statement from 11/18/2021 has been considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group II (consisting of claims 27-30, 34, 53 and 55-56) in the reply filed on 02/28/2022 is acknowledged.
Claims 1-7, 12-15, 23-24 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "wherein the dermatitis" in the claim without a recitation of dermatitis preceding it in claim 30 or claim 27, on which it depends.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that applicant change dependency of claim 30 to claim 29 as claim 29 contains dermatitis.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 27, 34, 53 and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FJ Cannabis (First Jay Cannabis Corporation, How to Make a Small Batch of THC Strips, publication date: 05/15/2019) (Hereinafter FJ Cannabis). 
Regarding claims 27 and 34, FJ Cannabis teaches direct oral cavity application (page 2) of a composition comprising THC extract (liquid THC) and aspartame (synonym: N-L-alpha-aspartyl-L-phenylalanine 1-methyl ester) (page 3). The figure on page 3 represents a human orally taking the composition which meets the “administering to the mammal” limitation of the instant claim. Regarding the “effective amount” limitation, FJ Cannabis teaches “Direct oral cavity application is firmly rooted in science and is the most effective traditional uses of medical and recreational cannabis” (page 2) for the composition comprising 0.3 g aspartame and liquid THC (page 3). Thus, absent evidence of the contrary, FJ Cannabis meets the “effective amount” limitation of the instant claim. Regarding “a method of treating a skin condition in a mammal” limitation of the instant claim, even though FJ Cannabis does not disclose such a method for a skin condition specifically, the reference is anticipatory over the instant claim because it is determined that the FJ Cannabis composition would inherently achieve the instant method under normal operation. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (MPEP 2112.02 I). Absent evidence of the contrary, FJ Cannabis’ teaching of direct oral cavity application of a composition comprising THC and aspartame wherein “the mouth application allows cannabinoids to immediately enter the bloodstream through the vessel-
Regarding claim 53, FJ Cannabis teaches direct oral cavity application of a composition comprising THC and aspartame to humans (page 2 figure). 
Regarding claim 56, FJ Cannabis teaches said composition to be taken orally which is discussed above.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 27-30, 34, 53 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel P. Wermeling (US 20070060639 A1, publication date: 03/15/2007) (Hereinafter . 
Regarding claims 27-29 and 53, Wermeling teaches a method delivering a cannabinoid to a subject (claim 39) wherein the composition is a pharmaceutical composition comprising a therapeutically active component as cannabinoid (claim 1) and aspartame (claims 26, 27 and 29). Wermeling teaches that said subject is a human patient (mammal) (claim 42). Wermeling also teaches that the condition or disorder being treated is dermatomyositis, psoriasis, eczema or dermatitis (claim 46) which are skin conditions. 
Regarding claim 30, even though Wermeling doesn’t specifically disclose “non-atopic”, the instant claim limitation is considered to be met by Wermeling. In this case, the species is obvious since prior art teaches genus. It is determined that the claimed species would have been obvious to one of ordinary skill in the pertinent art at the time the invention was made for different reasons. First, the differences between atopic and non-atopic is not clear cut. Evidentiary reference Brown provides that non-atopic eczema is a species of the genus Dermatitis (Fig 1). Brown teaches that “atopic and non-atopic eczema have not been shown to respond differently to treatment, and patients with non-atopic eczema may subsequently develop atopic features” (page 584 left column). Second, one of ordinary skill in the art would be motivated to treat non-atopic dermatitis due the limited number of species available (4) shown in fig 1 of Brown. Since Brown also suggests that atopic and non-atopic eczema do not respond differently to treatment and non-atopic may develop atopic features, one of ordinary skill in the art would treat non-atopic dermatitis with the claimed invention as well. 
Regarding claim 34, Wermeling meets the limitation “a method of alleviating skin discomfort” merely because of its disclosures regarding treating skin conditions discussed above. 
Regarding claim 55, Wermeling teaches that its composition can be in the form of a cream, gel or ointment (claim 33) and disclosing that the composition could be in a semi-solid form as an alternative embodiment (para 39). This suggests an alternative method of topical application which meets the instant claim limitation. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Wermeling and achieve the instant invention. Although the specific embodiment of Wermeling are directed to an intranasal application, the broader specification allows one of ordinary skill in the art to apply the Wermeling composition topically as discussed above. Thus, one would achieve the instant invention with a reasonable expectation of successfully treating one of the said conditions. 
Claims 27-30, 34, 53 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Andrea Leone-Bay (WO2019071213 A1, publication date: 04/11/2019) (Hereinafter Leone-Bay).
Regarding claims 27 and 53, Leone-Bay teaches “a method of reducing or eliminating one or more symptoms of a disease or disorder in a human subject, wherein said method comprises delivering a therapeutically effective amount of an oral formulation of claim 1 to the subject, thereby reducing or eliminating one or more symptoms of the disease or disorder, and wherein said disease or disorder is … dermatitis, … eczema, … psoriasis, … scleroderma, … cancer” (claim 86) (which are skin conditions and cancer is a genus for cutaneous neoplasia) wherein the composition comprises “cannabinoids” (claim 1) and “aspartame” (para 208). 

Regarding claim 34, the limitation “alleviating skin discomfort” is met by Leone-Bay’s teaching of any skin condition discussed above. 
Regarding claim 56, Leone-Bay teaches “delivering a therapeutically effective amount of an oral formulation” (claim 86). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Leone-Bay and achieve the instant invention. Although Leone-Bay doesn’t specifically teach an embodiment with aspartame, the broader disclosure teaches its incorporation which is discussed above. Thus, one would achieve the instant invention with a reasonable expectation of successfully by incorporating aspartame into the composition comprising cannabinoids. 

Claims 27-30, 34, 53 and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over George Edward Hoag (WO 2018085535 A2, publication date: 05/11/2018) (Hereinafter Hoag) and Carl V. Manion (US20050239715 A1, publication date: 10/27/2005) (Hereinafter Manion). 
	Regarding claims 27-30 and 34, Hoag teaches methods of use of topical and oral compositions to treat various dermatitis conditions in mammals (abstract). Specifically, Hoag teaches a method “to treat histamine induced and non-histamine dermatitis and associated pruritus in mammals from one or more of non-atopic and atopic dermatitis (AD), contact dermatitis, allergenic contact dermatitis (ACD), psoriasis, eczema” (claim 46) with a composition comprising “cannabinoid compounds) (claim 50). 

Regarding claim 55, Hoag teaches the composition to be topical (claim 92, para 69, para 99).
Regarding claim 56, Hoag teaches the composition to be oral (claim 134, para 75). 
Regarding claim 27, Hoag doesn’t teach “N-L-alpha-aspartyl-L-phenylalanine 1-methyl ester (APM) or a lower alkyl derivative thereof”.
Regarding claim 27, Manion teaches “a method for treatment of allergic contact dermatitis in
a patient” (claim 1) using “N-L-alpha-aspartyl-L-phenylalanine 1-methyl ester (APM) and/or one of its lower alkyl derivatives” (abstract, example 9). 
	It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Hoag and Manion and achieve the instant invention. Manion invention has “found that N-L-aspartyl-L-phenyalanine 1-methyl ester and its lower alkyl ester derivatives are effective in treating allergic dermatitis” (para 21) and “Time dependent symptoms of redness, swelling and blistering are altered or prevented by the early application of APM while delayed application impacts only the magnitude of events in progress (number of blisters, amount of redness, degree of swelling). Most results appear within minutes” (para 25). Thus, one would be motivated to incorporate the teachings of Manion into the teachings of Hoag with a reasonable expectation of successfully achieving a superior treatment method for skin conditions. 

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 27, 34, 53 and 56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33, 38-39, 41 and 45 of copending Application No. 17/353,573 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 27 and 34 are obviated by claim 39 of the reference application. 
Instant claim 53 is obviated by claims 33, 38 and 45 of the reference application.
Instant claim 56 is obviated by claims 33, 38 and 41 of the reference application. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of the reference application and achieve the instant invention. Regarding the “skin condition” and “skin discomfort” limitation of the instant invention, the teaching of supporting “immune health” of the reference application will would also treat conditions associated with skin. Skin conditions such as dermatomyositis and dermatitis, along with many other, are immunological conditions. Thus, supporting immune health would also treat such immunological skin conditions. Thus, supporting immune health would inherently treat such skin conditions. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/A.A./               Examiner, Art Unit 1613       

/MARK V STEVENS/Primary Examiner, Art Unit 1613